Bell, J.
This was an action for slander, in which it was alleged that the slanderous statements were made by one of the defendants in pursuance and execution of a conspiracy between her and the other defendant. The verdict in favor of the plaintiff was not without some evidence to support it. It is not complained that any error of law was committed during the trial, and the judge did not err in overruling the motion of the defendants for a new trial based solely upon the general grounds. See Gilstrap v. Leith, 24 Ga. App. 720 (102 S. E. 169), in which the case was formerly before this court.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.